     Case 3:21-cv-00055-RDM-CA Document 12 Filed 07/21/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DORSEY HUNT,                                      Civil No. 3:21-cv-55

             Petitioner                           (Judge Mariani)

      V.


WARDEN ERIC BRADLEY,

              Respondent

                                          ORDER
                               ,-A


      AND NOW, this cJJ     ~ f day of July, 2021, upon consideration of the petition for writ
of habeas corpus filed pursuant to 28 U.S.C. § 2241 (Doc. 1), and in accordance with the

Court's Memorandum of the same date, IT IS HEREBY ORDERED THAT:

       1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED without
              prejudice.

       2.     Petitioner's motion (Doc. 10) to amend the traverse is GRANTED and the
              amended traverse (Doc. 10-1) is accepted as filed.

       3.     The motion (Doc. 4) to appoint counsel and for class certification is
              DISMISSED as moot.

      4.      The Clerk of Court is directed to CLOSE this case.




                                           Robert D. Mariani
                                           United States District Judge
